

Exhibit 10.7
 
 
 
Amended & Restated 
Services Agreement
Oaktree Capital Management, L.P.
and
Oaktree Capital Management (UK) LLP


 
 
February 25, 2020







 
1
 
 




--------------------------------------------------------------------------------




THIS SERVICES AGREEMENT (this “Agreement”) is made on 25th February 2020
BETWEEN:
(1)
Oaktree Capital Management, L.P. a Delaware limited partnership of 333 South
Grand Avenue, 28th Floor, Los Angeles, CA 90071 ("Oaktree US"); and

(2)
Oaktree Capital Management (UK) LLP, a limited liability partnership (registered
number OC363917) registered in England and Wales of Verde, 10 Bressenden Place,
London SW1E 5DH (the "LLP").

RECITALS
(A)
The LLP has been constituted for the purposes of carrying on the business of an
investment manager and advisor in the United Kingdom. The LLP is authorised and
regulated by the United Kingdom’s Financial Conduct Authority (or any successor
body or bodies) (the "FCA") under Part 4A of the Financial Services and Markets
Act 2000 ("FSMA") (with registration number 550908).

(B)
This deed was entered into originally on 20 May 2013 by Oaktree US and the LLP
and amended on a number of occasions thereafter (the “Original Agreement”).

(C)
The parties have agreed to enter into this deed to amend and restate the
Original Agreement with effect from the date hereof.

THE PARTIES AGREE AS FOLLOWS:
1.
AMENDMENT AND RESTATEMENT

1.1
With effect from the date hereof, the parties hereby agree to amend and restate
the Original Agreement, which is replaced and superseded in its entirety by this
Agreement.

2.
APPOINTMENT AND SCOPE OF AUTHORITY

2.1
The parties hereby agree that the agreements referred to in Schedule 4 (the
"Terminated Agreements") shall terminate and cease to have effect for all
purposes, and shall simultaneously be replaced by this Agreement, with effect
from 17 November 2011 (the "Effective Date"). For the avoidance of doubt, the
appointment of the LLP to provide services to Oaktree US shall be continuous
before, on and after the Effective Date, but shall have effect from and after
the Effective Date solely subject to the terms and conditions of this Agreement.

2.2
Oaktree US hereby confirms the appointment of the LLP as:

(a)
sub-investment manager to the funds and separate accounts referred to in
Schedule 3 (the "Discretionary Funds"); and

(b)
sub-advisor to the funds and separate accounts referred to in Schedule 2 (the
"Restricted Funds", and together with the Discretionary Funds, the "Funds"),

to provide the services set out in Clauses 3 and 4, and the LLP accepts such
appointments, on the terms and conditions set forth in this Agreement.
2.3
Oaktree US furthermore hereby appoints the LLP to provide certain marketing and
promotion services in relation to the Funds as set out in Clause 5, on the terms
and conditions set forth in this Agreement and the LLP accepts such appointment.

2.4
The LLP acknowledges that it is a relying adviser under the U.S. Investment
Advisers Act of 1940 (as amended) (the "Advisers Act") and the rules and
regulations promulgated thereunder. If and to the extent the assets of any
Discretionary Fund or Restricted Fund managed by Oaktree US are treated as "plan
assets" as determined pursuant to 29 C.F.R. 2501.3-101 (or any successor
thereto), the LLP acknowledges that it will be a fiduciary for purposes of the
U.S. Employee Retirement Income Security Act of 1974 ("ERISA") with respect to
each employee benefit plan subject to section 406 of ERISA or section 4975 of
the Internal Revenue Code of 1986 whose assets are deemed to



 
2
 
 




--------------------------------------------------------------------------------




be held by the applicable Fund to the extent required under ERISA to continue to
manage or sub-advise the applicable Funds.
2.5
The appointment of the LLP pursuant to this Agreement shall be subject always
to:

(a)
the terms and conditions in the limited partnership or other governing
agreements under which the Funds were established (the "Fund Agreements"), and
the LLP hereby agrees to observe the terms and conditions in such Fund
Agreements;

(b)
any restrictions, limitations or conditions on, or any amendments made to, the
LLP's authority which may be imposed by Oaktree US as general partner and/or
investment manager of the Funds from time to time; and

(c)
Oaktree US’s power and authority to act at all times in respect of any of the
Funds as general partner and/or investment manager of the Funds (as applicable)

2.6
Without limiting the discretion of Oaktree US pursuant to Clause 2.5(b), Oaktree
US may limit the scope of the LLP's appointment in respect of any of the Funds
by means of:

(a)
limiting the appointment to sub-advisory services in respect of a section of the
relevant Fund's portfolio of investments;

(b)
limiting the appointment to sub-advisory services in respect of a particular
investment or investments;

(c)
limiting the LLP's responsibility in respect of the monitoring and/or
realisation of an investment or investments; or

(d)
retaining discretion to decide upon the acquisition, disposal, conversion or
underwriting of investments.

2.7
Without limiting the discretion of Oaktree US pursuant to Clause 2.5(b), Oaktree
US reserves the right as general partner and/or investment manager, in the
interests of the Funds, to undertake the management of the Funds' investments
and assets to the exclusion of the LLP during any period in which the LLP is
unable to perform its duties under this Agreement due to the permanent or
temporary absence of the investment professional(s) employed for the time being
by the LLP (whether due to holiday, sickness or otherwise).

2.8
The provisions in Clauses 2.5 to 2.7 shall have overriding effect against all
other provisions of this Agreement.

3.
SERVICES - DISCRETIONARY FUNDS

3.1
Without limiting the discretion of Oaktree US pursuant to Clause 2.5(b), and
without prejudice to Clauses 2.6 and 2.7, the LLP shall be appointed to assist
Oaktree US with the management of the investments and assets of the
Discretionary Funds.

3.2
In connection with the appointment pursuant to Clause 3.1 but subject at all
times to Clause 2:

(a)
Oaktree US hereby delegates to the LLP all such powers, authorities and
discretions (including the discretionary power to buy, sell, convert, underwrite
or otherwise deal in investments on behalf of the Discretionary Funds) as shall
be necessary to enable the LLP to perform its duties as sub-manager under this
Agreement; and

(b)
the LLP shall have full power and authority hereunder to decide whether the
Discretionary Funds should acquire or dispose of an investment and Oaktree US
grants the LLP discretion, without consultation to Oaktree US, to:

(i)
make investment decisions with respect to invested assets of the Discretionary
Funds; and

(ii)
enter into such investment documents and effect such transactions (including, if
applicable, instructing the Custodian (as defined in Clause 8.1 below) of the
Discretionary Funds in respect



 
3
 
 




--------------------------------------------------------------------------------




of transfers, withdrawals or receipts of money) as may be necessary or proper in
connection with the performance by the LLP of its duties hereunder.
4.
SERVICES - RESTRICTED FUNDS

4.1
Without limiting the discretion of Oaktree US pursuant to Clause 2.5(b), and
without prejudice to Clauses 2.6 and 2.7, the sub-advisory services to be
provided by the LLP in respect of the Restricted Funds will be limited to:

(a)
researching and identifying potential investment opportunities;

(b)
evaluating potential investment opportunities, including, but not limited to,
the performance of due diligence services, verification of claims by potential
counterparties, inspection of properties, preparation of financial projections
and the like;

(c)
evaluating whether any investment held by the Restricted Funds should be sold or
otherwise disposed;

(d)
taking all such actions and executing and delivering any and all orders,
agreements, confirmations, transfers, notes, certificates, instruments or
documents that may be required, or otherwise necessary or desirable, in
connection with or relating to the acquisition or disposition of investments of
the Restricted Funds in which the LLP is acting as sub-adviser ("Investment
Documents"); PROVIDED HOWEVER, that the LLP may execute and deliver such
Investment Documents as sub-adviser to the Restricted Funds only after the
decision to acquire or dispose of such investment has been made by
representatives of Oaktree US in the United States;

(e)
signing or executing (for itself and/or on behalf of such Restricted Fund) a
confidentiality agreement in respect of existing investments or potential
investment opportunities or any other matters within the scope of the LLP's
responsibilities and powers as a sub-adviser to such Restricted Fund;

(f)
at the request of Oaktree US, providing and making available representatives of
the LLP to serve as a member of the board of directors (or other equivalent
bodies) of certain non-U.S. portfolio companies (or other equivalent bodies) in
which the Restricted Funds invest; and

(g)
such other services as may from time to time be reasonably requested by Oaktree
US.

4.2
For the avoidance of doubt, the LLP shall not have any authority hereunder to
decide whether the Restricted Funds should acquire or dispose of an investment;
such decisions to be reserved only for representatives of Oaktree US in the
United States.

5.
SERVICES - MARKETING

5.1
Without limiting the discretion of Oaktree US pursuant to Clause 2.5(b), and
without prejudice to Clauses 2.6 and 2.7, the marketing and promotion services
to be provided by the LLP in respect of the Funds will be:

(a)
assisting Oaktree US to promote any Fund to potential investors in Europe and
the Middle East to facilitate subscriptions from such investors;

(b)
advising Oaktree US concerning all actions which it appears to the LLP that
Oaktree US should consider taking to achieve effective promotion of investor
interest in such Funds;

(c)
attending, if so requested by Oaktree US, meetings held with such investors;

(d)
if required by Oaktree US, arranging the administration of and receiving and
collating application forms from such investors and passing the completed
applications to Oaktree US for processing; and

(e)
the provision of any other marketing service as Oaktree US may require from time
to time in Europe and the Middle East.

6.
FEES



 
4
 
 




--------------------------------------------------------------------------------




6.1
In consideration of the provision of services under this Agreement, Oaktree US
will pay the LLP a fee, the amount of which is to be determined between the
parties from time to time (the "Service Fee").

7.
ADMINISTRATIVE FUNCTIONS

Oaktree US and its affiliates will provide all fund and investor accounting,
fund investor reporting, custodial services and similar administrative functions
required in respect of the Funds. Oaktree US will provide such services in a
manner and quality consistent with past practices in connection with the
management of the Funds.
8.
CUSTODY

8.1
All documents of or evidencing title to the Funds' investments shall be held in
safe custody facilities by a custodian to be selected by Oaktree US (the
“Custodian”) subject to the terms of a custody agreement made between Oaktree US
and the Custodian and subject to such other arrangements and procedures as may
be agreed between Oaktree US and the Custodian from time to time. The LLP shall
at no time have custody or physical control of the invested assets of the Funds
nor shall it be liable for any act or omission of the Custodian.

8.2
Oaktree US shall take such additional steps (in addition to the authorities and
powers hereby conferred) as are necessary to procure that the LLP is able, on
behalf of Oaktree US, to operate the bank accounts of the Discretionary Funds so
far as necessary for the LLP to exercise all of its powers and discretions and
perform all of its duties under this Agreement.

9.
RECORDS AND REPORTS

9.1
The LLP shall maintain proper and complete records relating to the services to
be provided under this Agreement for such period of time as may be required
under applicable law, including (as applicable, in respect of the relevant
Discretionary Funds) records with respect to the acquisition, holding and
disposal of securities on behalf of the Funds, details of all brokers used and
the aggregate dollar amount of brokerage commission paid in that regard to each
broker.

9.2
Except as expressly authorised in this Agreement or as required by applicable
law, regulation or court order, or as directed by Oaktree US in writing, the LLP
shall keep confidential the records and other information pertaining to Oaktree
US and the Funds or the investment assets the subject of this Agreement (save
for any records or information pertaining to the LLP’s own employees and
affiliates, which shall be excluded from the obligations contained in this
clause). Upon termination of this Agreement, the LLP shall promptly, upon
demand, return to Oaktree US all such records, except that the LLP may retain
copies for its records as may be required by applicable law, regulation or court
order, and provided that the LLP’s confidentiality obligations shall continue in
full force and effect with respect to such retained records not within the
public domain.

9.3
The LLP shall provide to Oaktree US promptly upon request any information
available in the records maintained by the LLP relating to the Funds in such
form as Oaktree US shall request.

10.
LIABILITY AND INDEMNIFICATION

10.1
In providing its services under this Agreement, the LLP will discharge its
duties in accordance with the same standard of care established for Oaktree US
in the relevant Fund Agreements, and will be indemnified by each of the Funds as
an agent of Oaktree US in accordance with such Fund Agreements. To the extent
Oaktree US and its affiliates, directors, officers, employees, shareholders,
assigns, representatives or agents (apart from the LLP) (collectively, "Oaktree
US Indemnities") suffer any liability, loss (including amounts paid in
settlement), damages or expenses (including reasonable attorneys' fees)
(collectively "Losses") in connection with the Funds, and:-

(a)
Oaktree US Indemnities are not indemnified by the Funds for such Losses under
the indemnification provisions of the applicable Fund Agreements;

(b)
such Losses were suffered by virtue of the LLP's or its employees' acts or
omissions, or alleged acts or omissions under this Agreement; and

(c)
the LLP (including its employees) is guilty of negligence or wilful misconduct,



 
5
 
 




--------------------------------------------------------------------------------




then the LLP will hold Oaktree US Indemnities harmless and indemnify it for such
Losses; provided that the LLP shall not be liable for actions or omissions to
act ordered by Oaktree US to which the LLP objected in writing at the time of
such order.
10.2
The provisions of this Clause 10 shall survive the termination of this
Agreement.

11.
REPRESENTATIONS, WARRANTIES AND UNDERTAKINGS

11.1
Each of Oaktree US and the LLP represents and warrants to each other that it is
duly organised, validly existing and in good standing under the laws of its
jurisdiction of incorporation, and is duly authorised by all necessary corporate
action to enter into this Agreement and perform its duties as described in this
Agreement.

11.2
The LLP hereby undertakes to Oaktree US that it will take all reasonable steps
within its power to remain an authorised person for the purposes of FSMA in
respect of the services to be provided by it hereunder, with a scope of
permission which will permit it to carry out its obligations and exercise its
powers under this Agreement, and that it will comply with those FCA Rules which
apply to the services to be provided hereunder.

12.
COMPLIANCE WITH FCA RULES

12.1
Oaktree US will be the LLP's client for the purposes of the FCA Rules.
Accordingly, in conformity with the FCA Rules, a number of additional statements
and provisions are required to be included in this Agreement. Such additional
statements and provisions are set out in Schedule 1 hereof ("Additional FCA
Provisions"), which is hereby incorporated into and will form part of this
Agreement and will apply to the services to be provided pursuant to this
Agreement.

12.2
Nothing in this Agreement shall require or entitle the LLP to act as the
alternative investment fund manager (as defined in the FCA Rules with effect
from 22 July 2013) of any Fund or any other funds or separate accounts in
connection with which Oaktree US may appoint the LLP as a sub-advisor or
sub-manager (such other funds or separate accounts, together, the "New Funds")
which is an alternative investment fund. The alternative investment fund manager
of each Fund and New Fund which is an alternative investment fund shall be
Oaktree US or Oaktree Capital Management (Lux.) S.à r.l., as the case may be,
unless otherwise agreed.

13.
TERM

13.1
Basic Term

In relation to each Fund, this Agreement shall terminate on the earlier of (a)
the completion of the winding up and termination of such Fund or (b) the date,
if any, on which Oaktree US (or any affiliate it has substituted in its stead in
accordance with such Fund's Fund Agreement) is removed as general partner of
such Fund or, in the case of a Fund that is a separate account, as investment
manager or similar or (c) the LLP ceasing to be authorised and regulated by the
FCA.
13.2
Early Termination

This Agreement may be terminated, either in respect of a Fund or in its
entirety, by either Oaktree US or the LLP for any reason upon 30 days' written
notice to the other.
14.
TERMINATION CONSEQUENCES

14.1
Upon the termination of this Agreement, the LLP shall co-operate with Oaktree US
and take all reasonable steps requested by Oaktree US in making an orderly
transition to allow for continuity of management and to ensure that such
termination shall not prejudice the completion of transactions already
initiated.

14.2
The LLP shall forthwith upon termination deliver to Oaktree US a full account
including a statement of all investments then under management, the income
derived therefrom since the last report to Oaktree US, and the value at which
they were acquired. The LLP shall also ensure that any documents relating to
Oaktree US assets over which it has control are released as soon as practicable
to Oaktree US or (if so instructed by Oaktree US) to any subsequent general
partner.



 
6
 
 




--------------------------------------------------------------------------------




14.3
Notwithstanding the termination of this Agreement, Oaktree US shall complete, or
shall procure that any successor or general partner of the Funds shall complete,
all investment transactions entered into by Oaktree US hereunder prior to the
termination date.

15.
MISCELLANEOUS

15.1
Governing Law

This Agreement is governed by the laws of England and Wales.
15.2
Notices

Any notices provided for in this Agreement shall be sent to the following
addresses or such other address as a party may designate in writing:
To Oaktree US:
Oaktree Capital Management, LP
333 Grand Avenue
28th Floor
Los Angeles
California 90071


Attention: Todd Molz, General Counsel
Email: tmolz@oaktreecapital.com 


To the LLP:
Oaktree Capital Management (UK) LLP
Verde
10 Bressenden Place
London SW1E 5DH
United Kingdom


Attention: Dominic Keenan, Head of Legal, EMEA & APAC
Email: dkeenan@oaktreecapital.com

All notices delivered by email, facsimile or hand shall be deemed given on the
day received. All notices mailed shall be deemed to have been given two business
days after they have been deposited as certified mail, return receipt requested,
postage paid and properly addressed.
15.3
Assignment

The LLP may not assign (within the meaning of the Advisers Act) its rights and
obligations under this Agreement without the prior written consent of Oaktree
US.
15.4
Entire Agreement

(a)
This Agreement contains the entire agreement between Oaktree US and the LLP
relating to the subject matter hereof and supersedes in its entirety all other
prior agreements and all amendments thereto between Oaktree US and the LLP
relating to the subject matter hereof, including those agreements referred to in
Clause 15.4(b).

(b)
For the avoidance of doubt, it is agreed and acknowledged that the Terminated
Agreements are terminated with effect from the Effective Date and all of the
parties’ obligations and liabilities will cease with effect from the Effective
Date.

15.5
Counterparts

This Agreement may be executed in any number of counterparts and this has the
same effect as if the signatures on the counterparts were on a single copy of
this Agreement.


 
7
 
 




--------------------------------------------------------------------------------




IN WITNESS whereof the parties have executed and delivered this Agreement as a
deed as of the date appearing on the first page.
Executed as a deed by Oaktree Capital Management, L.P.
 
)
)
)
)
 
 
 
 
 
Authorised Signatory
 
/s/ Todd E. Molz ……………………………………………………………….
Todd E. Molz
Authorised Signatory
 
/s/ Richard Ting ………………………………………………………………….
Richard Ting

Executed as a deed by
Oaktree European Holdings LLC, in its capacity as a member of Oaktree Capital
Management (UK) LLP:
 
)
)
)
)
 
Signature


Name of Authorised signatory




Signature of witness


Name of witness


Address of witness






Signature


Name of Authorised signatory




Signature of witness


Name of witness


Address of witness
 
/s/ Todd E. Molz ………………………………………………………………….
Todd E. Molz ………………………………………………………………….


/s/ Rebecca Kessel
………………………………………………………………….
Rebecca Kessel
………………………………………………………………….
333 S. Grand Avenue, 28th Floor
Los Angeles, CA 90071
………………………………………………………………….


/s/ Richard Ting
………………………………………………………………….
Richard Ting …………………………………………………………………




/s/ Rebecca Kessel
………………………………………………………………….
Rebecca Kessel
………………………………………………………………….
333 S. Grand Avenue, 28th Floor
Los Angeles, CA 90071
…………………………………………………………………
 







 
8
 
 


